Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 10, 12, 15, 16 & 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohatsch (AT 509333).  

9. Bohatsch teaches:
A method of manufacturing a motor assembly 1, the method comprising: 
mounting a first bearing 2/3 on a rotating shaft 9 + 7;  
mounting a second bearing 2/3 on the rotating shaft; 
inserting an elastic member/spring 19 in a bearing bracket;
inserting the rotating shaft having the first and second bearing mounted thereon in the bearing bracket/housing 4 such that the rotating shaft extends through the bearing bracket, the first and second bearings are seated on the bearing bracket (fig 1), and the second bearing contacts with the elastic member (fig 1); and 
mounting a separation preventing holder/biasing ring 20 on the bearing bracket such that at least a portion of the separation preventing holder covers the first bearing axially (the biasing ring covers/blocks an end of the 1st/2nd bearing axial, fig 1) along a rotational axis of the rotating shaft, and wherein the elastic member is inserted between/among the second bearing and the bearing bracket to bias the second bearing toward the first bearing.

10. Bohatsch teaches:
The method of claim 9, wherein mounting the separation preventing holder on the bearing bracket includes: mounting the separation preventing holder on the bearing bracket to enclose an outer circumference of the bearing bracket (annotated fig below).

    PNG
    media_image1.png
    529
    741
    media_image1.png
    Greyscale

12. Bohatsch teaches:
The method of claim 9, wherein the first bearing includes a first inner ring 12/13 and the second bearing includes a second inner ring 12/13, and wherein the method comprises: press-fitting the first inner ring onto a first support part of the rotating shaft, and press-fitting the second inner ring onto a second support part of the rotating shaft (figs above).

15. Bohatsch teaches:
A method of manufacturing a motor assembly 1, the method comprising: 
mounting a first bearing 2/3 on a rotating shaft 7 + 9; 
mounting a second bearing 2/3 on the rotating shaft; 
inserting the rotating shaft having the first and second bearing installed thereon in a bearing bracket/housing 4 such that the rotating shaft extends through the bearing bracket and the first and second bearings are seated on the bearing bracket (figs above); 
inserting an elastic member/spring 19 in the bearing bracket such that the first bearing contacts with the elastic member (figs above); and 
mounting a separation preventing holder/biasing ring 20 on the bearing bracket such that at least a portion of the separation preventing holder covers the elastic member axially along a rotational axis of the rotating shaft (the biasing ring covers/blocks an end of the 1st/2nd bearing axial, fig 1).

16. Bohatsch teaches:
The method of claim 15, wherein the separation preventing holder is installed on the bearing bracket to enclose an outer circumference of the bearing bracket (there are multiple outer and inner circumferences, annotated figs above).




18. Bohatsch teaches:
The method of claim 15, wherein inserting an elastic member in the bearing bracket comprises: inserting the elastic member between/among the first bearing and the separation preventing holder to bias the first bearing toward the second bearing (figs above and below).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suemitsu et al. (US 20180252233) in view of Bohatsch (AT 509333).

1. Suemitsu et al. teach:
A motor assembly/electric motor 13, comprising: 
a rotating shaft 25; 
an impeller 23b mounted on the rotating shaft (fig 2); 
a rotor 13B mounted on the rotating shaft and axially spaced apart from the impeller along a rotational axis of the rotating shaft (fig 2); 
a stator 13A surrounding a circumferential surface (outer surface) of the rotor and spaced apart from the rotor radially relative to the rotational axis of the rotating shaft (fig 2); 
a first bearing 27a mounted on the rotating shaft between the impeller and the rotor and configured to rotatably support a first support part (the part of the shaft that the bearing surrounds) of the rotating shaft (fig 2); 
a second bearing 27b mounted on the rotating shaft between the impeller and the rotor and configured to rotatably support a second support part (the part of the shaft that the bearing surrounds) of the rotating shaft, wherein the first bearing is positioned closer to the impeller than the second bearing (fig 2), and the second bearing is positioned closer to the rotor than the first bearing (fig 2); a bearing bracket/bearing boss 21c that receives the first and second bearings therein; but does not teach that i) an elastic member disposed between the first bearing and the bearing bracket or between the second bearing and the bearing bracket and biasing one of the first bearing and the second bearing toward the other of the first bearing and the second bearing; and ii) a separation preventing holder mounted on the bearing bracket and fixing the first bearing, the second bearing and the elastic member within the bearing bracket such that at least a portion of the separation preventing holder covers at least one of the first bearing, the second bearing or the elastic member axially along the rotational axis of the rotating shaft.  

Bohatsch teaches that i) an elastic member/spring 19 disposed between the first bearing 2/3 and the bearing bracket/housing 4 or between the second bearing 2/3 and the bearing bracket/housing 4 and biasing one of the first bearing and the second bearing toward the other of the first bearing and the second bearing (fig 1); and ii) a separation preventing holder/biasing ring 20 mounted on the bearing bracket and fixing the first bearing, the second bearing and the elastic member within the bearing bracket (the biasing ring acts as a lid or cover closing an opening/end of the housing much like preventing the bearings from coming outside of the housing) such that at least a portion of the separation preventing holder covers at least one of the first bearing, the second bearing or the elastic member axially along the rotational axis of the rotating shaft (the biasing ring 20 covers the spring 19 axially, fig 1) to prevent screw breaks (abstract 2nd sentence).

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Suemitsu et al. so that i) an elastic member disposed between the first bearing and the bearing bracket or between the second bearing and the bearing bracket and biasing one of the first bearing and the second bearing toward the other of the first bearing and the second bearing; and ii) a separation preventing holder mounted on the bearing bracket and fixing the first bearing, the second bearing and the elastic member within the bearing bracket such that at least a portion of the separation preventing holder covers at least one of the first bearing, the second bearing or the elastic member axially along the rotational axis of the rotating shaft, as taught by Bohatsch so as to prevent screw breaks.
2. Suemitsu et al. has been discussed above, re claim 1; but does not teach that the separation preventing holder is mounted on the bearing bracket and enclosing an outer circumference of the bearing bracket. 

Bohatsch teaches that the separation preventing holder is mounted on the bearing bracket and enclosing (the examiner is interpreting the term “enclosing” as bound/confine/limit which are synonyms of the word “enclose”) an outer circumference of the bearing bracket to prevent screw breaks. 

    PNG
    media_image1.png
    529
    741
    media_image1.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Suemitsu et al. so that the separation preventing holder is mounted on the bearing bracket and enclosing an outer circumference of the bearing bracket, as taught by Bohatsch so as to prevent screw breaks.

6. Suemitsu et al. has been discussed above, re claim 1; but does not teach that the first bearing comprises a first inner ring press-fit (the examiner is interpreting the term “press-fit” to mean a pressing force because applicant’s specification does not convey any specificity as to the detail of press-fitting the bearing parts together…this is because the method of “press-fitting” covers a very wide range of processes that have varying degrees of the force of press-fitting something to form some structure…still further, the term “press-fit” qualifies the claim as a product by process claim and it does not impart any structure that is disclosed or claimed that would distinguish applicant’s invention over the prior art and does not carry patentable weight; MPEP 2113) onto the first support part of the rotating shaft, a first outer ring contacting with an inner surface of the bearing bracket, and a first roll member disposed between the first inner ring and the first outer ring and rotatably supporting the first inner ring relative to the first outer ring and wherein the second bearing comprises a second inner ring press-fit onto the second support part of the rotating shaft, a second outer ring contacting with the inner surface of the bearing bracket, and a second roll member disposed between the second inner ring and the second outer ring and rotatably supporting the second inner ring relative to the second outer ring.

Bohatsch teaches that the first bearing comprises a first inner ring/inner shell 12/13 press-fit onto the first support part of the rotating shaft 7 + 9, a first outer ring/outer shell 16/17 contacting with an inner surface of the bearing bracket, and a first roll member/roller bearings 2/3 disposed between the first inner ring and the first outer ring and rotatably supporting the first inner ring relative to the first outer ring and wherein the second bearing comprises a second inner ring 12/13 press-fit onto the second support part of the rotating shaft 7 + 9, a second outer ring 16/17 contacting with the inner surface of the bearing bracket, and a second roll member 2/3 disposed between the second inner ring and the second outer ring and rotatably supporting the second inner ring relative to the second outer ring to prevent screw breaks.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Suemitsu et al. so the first bearing comprises a first inner ring press-fit onto the first support part of the rotating shaft, a first outer ring contacting with an inner surface of the bearing bracket, and a first roll member disposed between the first inner ring and the first outer ring and rotatably supporting the first inner ring relative to the first outer ring and wherein the second bearing comprises a second inner ring press-fit onto the second support part of the rotating shaft, a second outer ring contacting with the inner surface of the bearing bracket, and a second roll member disposed between the second inner ring and the second outer ring and rotatably supporting the second inner ring relative to the second outer ring, as taught by Bohatsch so as to prevent screw breaks.

8. Suemitsu et al. has been discussed above, re claim 6; but does not teach that the first roll member is configured to maintain contact with the first inner ring and the first outer ring based on the elastic member biasing one of the first outer ring and the second outer ring, and wherein the second roll member is configured to maintain contact with the second inner ring and the second outer ring based on the elastic member biasing the one of the first outer ring and the second outer ring.

Bohatsch teaches that the first roll member is configured to maintain contact with the first inner ring and the first outer ring based on the elastic member 19 biasing one of the first outer ring and the second outer ring (fig 1), and wherein the second roll member is configured to maintain contact with the second inner ring and the second outer ring based on the elastic member 19 biasing the one of the first outer ring and the second outer ring (fig 1) to prevent screw breaks.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Suemitsu et al. so the first roll member is configured to maintain contact with the first inner ring and the first outer ring based on the elastic member biasing one of the first outer ring and the second outer ring, and wherein the second roll member is configured to maintain contact with the second inner ring and the second outer ring based on the elastic member biasing the one of the first outer ring and the second outer ring, as taught by Bohatsch so as to prevent screw breaks.




Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suemitsu et al. and Bohatsch in further view of Takeshita et al. (US 8807967).

5. Suemitsu et al. has been discussed above, re claim 1; but does not teach that an outer diameter of each of the first and second bearings is greater than an inner diameter of the stator.

Bohatsch teaches that an outer diameter of each of the first and second bearings is greater than an inner diameter of the stator but does not provide the motivation.  However, Takeshita et al. teaches that by having the outer diamewter of the bearing being larger than the inner diameter of the stator is a mere reduction of the size of the motor/stator/rotor (Takeshita et al. col 1 last para and col 2 1st para).

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Suemitsu et al. so that an outer diameter of each of the first and second bearings is greater than an inner diameter of the stator, as taught by Bohatsch and Takeshita et al. so as to reduce the size of the motor.

Allowable Subject Matter
Claims 3, 4, 7, 11, 13, 14, 17, 19 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832